DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the grounds of rejection set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zass US PG-Pub (US 20200109963 A1) in view of Edwards et al. US PG-Pub (US 20200324973 A1) in view of Suzuki US PG Pub (US 20150199589 A1) .
Regarding Claim 1, Zass teaches a system for image analysis, comprising: a container recognition component([0151] In some examples, the one or more images obtained by Step 810 may be analyzed by Step 820 using an object detection algorithm to attempt to detect an item (such as items of at least one selected type of items, containers of at least one selected type of containers); a character recognition component (¶[0267], In some examples, a visual identifier (such as a QR code, a barcode, a unique visual code, a serial number, a string, and so forth) may be presented visually on the trash can, and the analysis of the image of the trash can may identify this visual identifier (for example, using OCR,) ; and a 3D point cloud component(¶[0131] In some embodiments, analyzing one or more images, for example by Step 820, Step 1020, Step 1120, Step 1220, Step 1320, Step 1350, Step 1520, Step 1530, Step 1620, Step 1720, Step 1730, etc., may comprise analyzing pixels, voxels, point cloud, range data, etc. included in the one or more images.); wherein the container recognition component is configured to receive an image and produce, based on analysis of the image, one of: (i)  a first output indicating a container is identified, (ii) a second output corresponding to a first set of container types, and (iii) a third output corresponding to a second set of container types; (¶[0169] In some examples, Step 820 and/or Step 1020 may analyze the one or more images obtained by Step 810 to determine a type of a trash can depicted in the one or more images based on at least a text presented on the depicted trash can and/or to determine a type of a container depicted in the one or more images based on at least a text presented on the depicted container. For example, Step 820 and/or Step 1020 may analyze the one or more images obtained by Step 810 to detect and/or recognize a text presented on the depicted trash can and/or on the depicted container (for example, using an Optical Character Recognition algorithm). In some examples, in response to a first detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is the first type of trash cans, and in response to a second detected text, Step 820 wherein, the character recognition component is configured to perform, further analysis of the image to determine a container type from the first set of container types, (¶[0169], In some examples, in response to a first detected text, Step 820 may determine that the type of the depicted container is the first type of containers, and in response to a second detected text, Step 820 may determine that the type of the depicted container is not the first type of containers, may determine that the type of the depicted container is a second type of containers (different from the first type), and so forth. In some examples, Step 820 and/or Step 1020 may use a Natural Language Processing algorithm (such as a text classification algorithm) to analyze the detected text and determine the type of the depicted trash can and/or the depicted container from the detected text. For example, Step 820 and/or Step 1020 may determine the type of the trash can 920 to be ‘PLASTIC RECYCLING TRASH CAN’ based on text 924 and the type of trash can 930 to be ‘ORGANIC MATERIALS TRASH CAN’ based on text 934.)
Zass does not explicitly teach wherein the 3D point cloud component is configured to perform further analysis of the image to determine a container type from the second set of container identifiers,
Edwards teaches wherein the 3D point cloud component is configured to perform further analysis of the image to determine a container type from the second set of container identifiers, ([0114] In step 915, the package type, single/multiple classifier pipeline may include the package grouping detection monitor 204 (FIG. 2), the package type detection engine 206 (FIG. 2), and/or the package size monitor 210 (FIG. 2) of the analysis system 102 (FIG. 2). As previously discussed, these monitors and engines can process the collected image data and/or three-dimensional point cloud of the 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Edwards to Zass in order for the 3D point cloud component to determine the container type based on further analysis. One skilled in the art would have been motivated to modify Zass in this manner in order to detect potential failures before they happen. (Edwards, ¶[0002])
Zass and Edwards do not explicitly teach wherein, responsive to the container recognition component not being able to produce the one of three outputs, the container recognition component is further configured to perform a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames.
Suzuki teaches wherein, responsive to the container recognition component not being able to produce the one of three outputs, the container recognition component is further configured to perform a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames. (¶[0041], The second warning condition represents a state in which the label recognition unit 205 has detected labels different in the recognition result (i.e., the different label recognition results 224) for a single moving object among moving objects detected by the moving object detection unit 203. ¶[0042], If the second warning condition has been established, the decision unit 212 decides by a majority voting the label type, and a price reduction amount, a discount rate, or the number of points. The examiner interprets that in the prior art if the label of the moving object can’t be detected then majority voting is being performed on 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Suzuki to Zass and Edwards in order to incorporate majority voting in case the recognition result is not able to identify the object of interest. One skilled in the art would have been motivated to modify Zass and Edwards in this manner in order to reduce the influence of a recognition error. (Suzuki, ¶[0144])
Regarding Claim 2, the combination of Zass, Edwards and Suzuki teaches the system of claim 1, where Zass further teaches wherein when the output is that a container is identified, further comprising: the container recognition component is further configured to identify the container by analyzing the received image with a machine learning algorithm. (¶[0127] a trained machine learning algorithm may include an object detector, the input may include an image, and the inferred output may include one or more detected objects in the image and/or one or more locations of objects within the image.)
Regarding Claim 3, the combination of Zass, Edwards and Suzuki teaches the system of claim 1, where Zass further teaches wherein when the output is that a container is identified, further comprising: the container recognition component is further configured to identify, based on the analysis of the received image, a container type (¶[0151] In some examples, the one or more images obtained by Step 810 may be analyzed by Step 820 using an object detection algorithm to attempt to detect an item (such as items of at least one selected type of items, containers of at least one selected type of containers, trash cans of at least one selected type of trash cans, trash cans, etc.) in a particular area of the environment.)
Regarding Claim 4, the combination of Zass, Edwards and Suzuki teaches the system of claim 1, wherein when further analysis is performed by the character recognition component, further comprising: the character recognition component is configured to perform analysis on a subset of the image to identify alphanumeric characters. (¶[0169, Step 820 and/or Step 1020 may analyze the one or more images obtained by Step 810 to detect and/or recognize a text presented on the depicted trash can and/or on the depicted container (for example, using an Optical Character Recognition algorithm). In some examples, in response to a first detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is the first type of trash cans, and in response to a second detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is not the first type of trash cans, may determine that the type of the depicted trash can is a second type of trash cans (different from the first type), and so forth.)
Regarding Claim 5, the combination of Zass, Edwards and Suzuki teaches the system of claim 4, where Zass further teaches wherein the identified alphanumeric characters represent a container identifier code (¶[0169], In some examples, Step 820 and/or Step 1020 may use a Natural Language Processing algorithm (such as a text classification algorithm) to analyze the detected text and determine the type of the depicted trash can and/or the depicted container from the detected text. For example, Step 820 and/or Step 1020 may determine the type of the trash can 920 to be ‘PLASTIC RECYCLING TRASH CAN’ based on text 924 and the type of trash can 930 to be ‘ORGANIC MATERIALS TRASH CAN’ based on text 934.)
Regarding Claim 6, the combination of Zass, Edwards and Suzuki teaches the system of claim 5, where Zass further teaches wherein the container identifier code represents an identifiable container type (¶[0169], In some examples, Step 820 and/or Step 1020 may use a Natural Language Processing algorithm (such as a text classification algorithm) to analyze the detected text and determine the type of the depicted trash can and/or the depicted container from the detected text. For example, Step 820 and/or Step 1020 may determine the type of the trash can 920 to be ‘PLASTIC RECYCLING TRASH CAN’ 
Regarding Claim 9, Zass teaches a method for image analysis, comprising: receiving, at a container recognition component, an image([0137] In some embodiments, obtaining one or more images (Step 810) may comprise obtaining one or more images captured from an environment of a vehicle using one or more image sensors, such as image sensors 260. In some examples, Step 810 may comprise capturing the one or more images from the environment of a vehicle using the one or more image sensors.);analyzing, at the container recognition component, the image (¶[0151] In some examples, the one or more images obtained by Step 810 may be analyzed by Step 820 using an object detection algorithm to attempt to detect an item (such as items of at least one selected type of items, containers of at least one selected type of containers);generating, at the container recognition component, one of: (i) a first output a container is identified, (ii) a second output corresponding to a first set of container types, and (iii) a third output corresponding to a second set of container types; (¶[0169] In some examples, Step 820 and/or Step 1020 may analyze the one or more images obtained by Step 810 to determine a type of a trash can depicted in the one or more images based on at least a text presented on the depicted trash can and/or to determine a type of a container depicted in the one or more images based on at least a text presented on the depicted container. For example, Step 820 and/or Step 1020 may analyze the one or more images obtained by Step 810 to detect and/or recognize a text presented on the depicted trash can and/or on the depicted container (for example, using an Optical Character Recognition algorithm). In some examples, in response to a first detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is the first type of trash cans, and in response to a second detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is not the first performing, by a character recognition component, further analysis of the image to determine a container type from the first set of container types (¶[0169], In some examples, in response to a first detected text, Step 820 may determine that the type of the depicted container is the first type of containers, and in response to a second detected text, Step 820 may determine that the type of the depicted container is not the first type of containers, may determine that the type of the depicted container is a second type of containers (different from the first type), and so forth. In some examples, Step 820 and/or Step 1020 may use a Natural Language Processing algorithm (such as a text classification algorithm) to analyze the detected text and determine the type of the depicted trash can and/or the depicted container from the detected text. For example, Step 820 and/or Step 1020 may determine the type of the trash can 920 to be ‘PLASTIC RECYCLING TRASH CAN’ based on text 924 and the type of trash can 930 to be ‘ORGANIC MATERIALS TRASH CAN’ based on text 934.); 
Zass does not explicitly teach performing, by a 3D point cloud component, further analysis of the image to determine a container type from the second set of container types;
Edwards teaches performing, by a 3D point cloud component, further analysis of the image to determine a container type from the second set of container types; ([0114] In step 915, the package type, single/multiple classifier pipeline may include the package grouping detection monitor 204 (FIG. 2), the package type detection engine 206 (FIG. 2), and/or the package size monitor 210 (FIG. 2) of the analysis system 102 (FIG. 2). As previously discussed, these monitors and engines can process the collected image data and/or three-dimensional point cloud of the package to determine one or more properties of the package such as its dimensions, shape, package type and the like. The computer 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Edwards to Zass in order for the 3D point cloud component to determine the container type based on further analysis. One skilled in the art would have been motivated to modify Zass in this manner in order to detect potential failures before they happen. (Edwards, ¶[0002])
Zass and Edwards do not explicitly teach wherein, responsive to the container recognition component not being able to produce the one of three outputs, the container recognition component is further configured to perform a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames.
Suzuki teaches wherein, responsive to the container recognition component not being able to produce the one of three outputs, the container recognition component is further configured to perform a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames. (¶[0041], The second warning condition represents a state in which the label recognition unit 205 has detected labels different in the recognition result (i.e., the different label recognition results 224) for a single moving object among moving objects detected by the moving object detection unit 203. ¶[0042], If the second warning condition has been established, the decision unit 212 decides by a majority voting the label type, and a price reduction amount, a discount rate, or the number of points. The examiner interprets that in the prior art if the label of the moving object can’t be detected then majority voting is being performed on 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Suzuki to Zass and Edwards in order to incorporate majority voting in case the recognition result is not able to identify the object of interest. One skilled in the art would have been motivated to modify Zass and Edwards in this manner in order to reduce the influence of a recognition error. (Suzuki, ¶[0144])
Regarding Claim 11, the combination of Zass, Edwards and Suzuki teaches the method of claim 9, wherein analyzing the image further comprises: analyzing, at the container recognition component, the image using a machine learning algorithm. (¶[0127] a trained machine learning algorithm may include an object detector, the input may include an image, and the inferred output may include one or more detected objects in the image and/or one or more locations of objects within the image. In some examples,)
Regarding Claim 12, the combination of Zass, Edwards and Suzuki teaches the method of claim 9, where Zass further teaches further comprising: identifying, at the container recognition component, a container type
Regarding Claim 13, the combination of Zass, Edwards and Suzuki teaches the method of claim 9, where Zass further teaches wherein when the output corresponds to further analysis is performed by the character recognition component, further comprising: analyzing, at the character recognition component, a subset of the image to identify alphanumeric characters (¶[0169], In some examples, Step 820 and/or Step 1020 may use a Natural Language Processing algorithm (such as a text classification algorithm) to analyze the detected text and determine the type of the depicted trash can and/or the depicted container from the detected text. For example, Step 820 and/or Step 1020 may determine the type of the trash can 920 to be ‘PLASTIC RECYCLING TRASH CAN’ based on text 924 and the type of trash can 930 to be ‘ORGANIC MATERIALS TRASH CAN’ based on text 934.)
Regarding Claim 14, the combination of Zass, Edwards and Suzuki teaches the method of claim 13, where Zass further teaches wherein the identified alphanumeric characters represent a container identifier code (¶[0169], In some examples, Step 820 and/or Step 1020 may use a Natural Language Processing algorithm (such as a text classification algorithm) to analyze the detected text and determine the type of the depicted trash can and/or the depicted container from the detected text. For example, Step 820 and/or Step 1020 may determine the type of the trash can 920 to be ‘PLASTIC RECYCLING TRASH CAN’ based on text 924 and the type of trash can 930 to be ‘ORGANIC MATERIALS TRASH CAN’ based on text 934.)
Regarding Claim 17, Zass teaches a tangible machine-readable medium comprising instructions for image analysis that, when executed, cause a machine to at least (¶[0125], the method may be performed by processing units 220 executing software instructions stored within memory units 210 and/or within shared memory modules 410. In some examples, a method, as well as all individual steps therein, may be performed by a dedicated hardware. In some examples, computer readable medium (such as a non-transitory computer readable medium) may store data and/or computer implementable instructions for carrying out a method).: receive an image ([0137] In some embodiments, obtaining one or more images (Step 810) may comprise obtaining one or more images captured from an environment of a vehicle using one or more image sensors, such as image sensors 260. In some examples, Step 810 may comprise capturing the one or more images from the environment of a vehicle using the one or more image sensors.);analyze the image (¶[0151] In some examples, the one or more images obtained by Step 810 may be analyzed by Step 820 using an object detection algorithm to attempt to detect an item (such as items of at least one selected type of items, containers of at least one selected type of containers); and generate one of: (i) a first output indicating a container is identified by a container recognition component, (ii) a second output corresponding to a first set of container types, and (iii) a third output corresponding to a second set of container types (¶[0169] In some examples, Step 820 and/or Step 1020 may analyze the one or more images obtained by Step 810 to determine a type of a trash can depicted in the one or more images based on at least a text presented on the depicted trash can and/or to determine a type of a container depicted in the one or more images based on at least a text presented on the depicted container. For example, Step 820 and/or Step 1020 may analyze the one or more images obtained by Step 810 to detect and/or recognize a text presented on the depicted trash can and/or on the depicted container (for example, using an Optical Character Recognition algorithm). In some examples, in response to a first detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is the first type of trash cans, and in response to a second detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is not the first type of trash cans, may determine that the type of the depicted trash can is a second type of trash cans (different from the first type), and so forth. The examiner interprets that the prior art capable of producing multiple outputs corresponding to different container types based on using OCR on that container.)performing, by a character recognition component, further analysis of the image to determine a container type from the first set of container types (¶[0169], In some examples, in response to a first detected text, Step 820 may determine that the type of the depicted container is the first type of containers, and in response to a second detected text, Step 820 may determine that the type of the depicted container is not the first type of containers, may determine that the type of the depicted container is a second type of containers (different from the first type), and so forth. In some examples, Step 820 and/or Step 1020 may use a Natural Language Processing algorithm (such as a text classification algorithm) to analyze the detected text and determine the type of the depicted trash can and/or the depicted container from the detected text. For example, Step 820 and/or Step 1020 may determine the type of the trash can 920 to be ‘PLASTIC RECYCLING TRASH CAN’ based on text 924 and the type of trash can 930 to be ‘ORGANIC MATERIALS TRASH CAN’ based on text 934.); 
Zass does not explicitly teach performing, by a 3D point cloud component, further analysis of the image to determine a container type from the second set of container types;
Edwards teaches performing, by a 3D point cloud component, further analysis of the image to determine a container type from the second set of container types; ([0114] In step 915, the package type, single/multiple classifier pipeline may include the package grouping detection monitor 204 (FIG. 2), the package type detection engine 206 (FIG. 2), and/or the package size monitor 210 (FIG. 2) of the analysis system 102 (FIG. 2). As previously discussed, these monitors and engines can process the collected image data and/or three-dimensional point cloud of the package to determine one or more properties of the package such as its dimensions, shape, package type and the like. The computer system 100 (FIG. 1) electronically associates the determined properties with the package and stores that information along with other relevant data such as date and time the package entered the scanner station and updates a database 928 (FIG. 9) with this information about the package. The examiner interprets the prior art is using 3d point cloud in order to determine properties of a package used to identify the package.)

Zass and Edwards do not explicitly teach wherein, responsive to the container recognition component not being able to produce the one of three outputs, the container recognition component is further configured to perform a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames.
Suzuki teaches wherein, responsive to the container recognition component not being able to produce the one of three outputs, the container recognition component is further configured to perform a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames. (¶[0041], The second warning condition represents a state in which the label recognition unit 205 has detected labels different in the recognition result (i.e., the different label recognition results 224) for a single moving object among moving objects detected by the moving object detection unit 203. ¶[0042], If the second warning condition has been established, the decision unit 212 decides by a majority voting the label type, and a price reduction amount, a discount rate, or the number of points. The examiner interprets that in the prior art if the label of the moving object can’t be detected then majority voting is being performed on previous frames to generate the best label recognition result for the moving object. In ¶[0078], mentions frame processing in which the operation of the majority unit is described further in ¶[0133])
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Suzuki to Zass and Edwards in order to incorporate majority voting in case the recognition result is not able to identify the object of interest. One skilled in the art would have been motivated to 
Regarding Claim 18, the combination of Zass, Edwards and Suzuki teaches the tangible machine-readable medium of claim 17, further comprising instructions that, when executed, cause the machine to at least: analyze the image using a machine learning algorithm utilizing the container recognition component. (¶[0127] a trained machine learning algorithm may include an object detector, the input may include an image, and the inferred output may include one or more detected objects in the image and/or one or more locations of objects within the image. In some examples,)
Regarding Claim 19, the combination of Zass, Edwards and Suzuki teaches the tangible machine-readable medium of claim 17, where Zass further teaches further comprising instructions that, when executed, cause the machine to at least: analyze a subset of the image to identify alphanumeric characters utilizing the character recognition component  (¶[0169, Step 820 and/or Step 1020 may analyze the one or more images obtained by Step 810 to detect and/or recognize a text presented on the depicted trash can and/or on the depicted container (for example, using an Optical Character Recognition algorithm). In some examples, in response to a first detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is the first type of trash cans, and in response to a second detected text, Step 820 and/or Step 1020 may determine that the type of the depicted trash can is not the first type of trash cans, may determine that the type of the depicted trash can is a second type of trash cans (different from the first type), and so forth.)
Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zass US PG-Pub (US 20200109963 A1) in view of Edwards et al. US PG-Pub (US 20200324973 A1) in view of Suzuki US PG Pub (US 20150199589 A1) in view of Dholakia et al. US Patent (US 10867275 B1)..
Regarding Claim 7, while the combination of Zass, Edwards and Suzuki teaches the system of claim 1, they don’t explicitly teach wherein when further analysis is performed by the 3D point cloud component, further comprising: the 3D point cloud component is configured to perform analysis on a subset of the image to identify a container ceiling attribute  
Dholakia teaches wherein when further analysis is performed by the 3D point cloud component, further comprising: the 3D point cloud component is configured to perform analysis on a subset of the image to identify a container ceiling attribute ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, shown are example orientations of a package 106 (FIG. 1) that can be considered by the package loading system 100 according to various embodiments of the present disclosure. For example, each space 115 on a wall can be viewed by the sensing subsystem 239 (FIG. 2) in the form of point cloud data. Based on this information, X, Y, and Z coordinates can be identified. Using classical coordinate geometry, the axial coordinates can provide an approximate volume for each empty space 115, and a type of package 106 and an orientation of the package 106 that would fit well in the empty space 115 can be determined. The examiner interprets that the ceiling attribute relates to the dimensions of the container obtained by the 3D point cloud and those dimensions of length, width and height are used to identify the type of container. In the prior art cited the point cloud data obtained relates to the dimensions of the package which is shaped like a container and the dimensions obtained by the point cloud are used to identify the package type).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zass, Edwards and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zass, Edwards and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Regarding Claim 8, the combination of Zass, Edwards, Suzuki and Dholakia teaches the system of claim 7, where Dholakia further teaches wherein the 3D point cloud component is configured to identify, based on the container ceiling attribute, a container type ([Col 10, Lines 35-46], Referring next 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zass, Edwards and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zass, Edwards and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Regarding Claim 15, while the combination of Zass, Edwards and Suzuki teaches the method of claim 9, wherein when the output corresponds to further analysis is needed by the character recognition component, they don’t explicitly teach further comprising: analyzing, at the 3D point cloud component, a subset of the image to identify a container ceiling attribute.
Dholakia teaches further comprising: analyzing, at the 3D point cloud component, a subset of the image to identify a container ceiling attribute. ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zass, Edwards and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zass, Edwards and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Regarding Claim 16, the combination of Zass, Edwards, Suzuki and Dholakia teaches the method of claim 15, where Dholakia further teaches wherein the 3D point cloud component is configured to identify, based on the container ceiling attribute, a container type. ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, shown are example orientations of a package 106 (FIG. 1) that can be considered by the package loading system 100 according to various embodiments of the present disclosure. For example, each space 115 on a wall can be viewed by the sensing subsystem 239 (FIG. 2) in the form of point cloud data. Based on this information, X, Y, and Z coordinates can be identified. Using classical coordinate geometry, 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zass, Edwards and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zass, Edwards and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Regarding Claim 20, while the combination of Zass, Edwards and Suzuki teaches the tangible machine-readable medium of claim 17, they don’t explicitly teach further comprising instructions that, when executed, cause the machine to at least: analyze a subset of the image to identify a container ceiling attribute utilizing the 3D point cloud component.
Dholakia teaches further comprising instructions that, when executed, cause the machine to at least: analyze a subset of the image to identify a container ceiling attribute utilizing the 3D point cloud component. ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, shown are example orientations of a package 106 (FIG. 1) that can be considered by the package loading system 100 according to various embodiments of the present disclosure. For example, each space 115 on a wall can be viewed by the sensing subsystem 239 (FIG. 2) in the form of point cloud data. Based on this information, X, Y, and Z 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zass, Edwards and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zass, Edwards and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zass US PG-Pub (US 20200109963 A1) in view of Edwards et al. US PG-Pub (US 20200324973 A1) in view of Suzuki US PG Pub (US 20150199589 A1) in view of Salvador et al. US PG-Pub (US 20140254951 A1).
Regarding Claim 10, while the combination of Zass, Edwards and Suzuki teaches the method of claim 9, they don’t explicitly teach further comprising: filtering, at a coherent constraint component, a sequence of images including the received image based on a temporal coherence constraint to remove recognition errors.
Salvador teaches further comprising: filtering, at a coherent constraint component, a sequence of images including the received image based on a temporal coherence constraint to remove recognition errors (¶[0022] The present invention proposes an improved solution for deblurring an image from a sequence of images. The motion of each pixel in each video frame in a video sequence is robustly estimated by block matching using the two temporally neighboring frames and by posterior 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Salvador to Zass, Edwards and Suzuki in order to filter the sequence of images with based on a coherent constraint into to remove recognition errors. One skilled in the art would have been motivated to modify Zass, Edwards and Suzuki in this manner in order to provide a solution for deblurring an image from a sequence of images. (Salvador, ¶[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663